Citation Nr: 1701754	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-18 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to September 16, 2009, and in excess of 70 percent prior to May 27, 2015, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The March 2009 rating decision granted service connection for PTSD and assigned a rating of 50 percent, effective July 13, 1999.  The Veteran appealed the assigned rating in September 2009.  Thereafter, a June 2011 rating decision assigned a rating of 70 percent, effective September 16, 2009.  More recently, a November 2015 rating decision, assigned a rating of 100 percent, effective May 27, 2015.


FINDINGS OF FACT

1.  Prior to September 16, 2009, the weight of the evidence shows that the Veteran's service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms of a nature and severity most nearly approximating those contemplated by a 70 percent disability rating.

2.  Prior to May 27, 2015, the Veteran's PTSD is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.

3.  From May 27, 2015, forward, the Veteran is in receipt of a 100 percent schedular rating for PTSD; as such, there is no controversy with respect to the question of the Veteran's entitlement to TDIU from that date, forward.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD, prior to September 16, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating of 100 percent for PTSD, prior to May 27, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  Prior to May 27, 2015, the criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).

4.  From May 27, 2015, the question of whether the Veteran is entitled to an award of TDIU is moot given the facts of this case, warranting dismissal of the appeal as to this specific part of the claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his original service connection claim in September 2001, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided VA examinations in December 2001, March 2008, June 2011, July 2011, and May 2015.  There is no argument or indication that any of these examination was inadequate or that its findings do not reflect the current severity of the Veteran's disability.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

Increased Rating for PTSD

The Veteran's service-connected PTSD is currently rated as 50 percent disabling since July 13, 1999; as 70 percent disabling since September 16, 2009; and as 100 percent disabling since May 27, 2015.  As explained below, the Board finds that the Veteran is entitled to a rating of 70 percent prior to September 16, 2009.  However, a rating higher than 70 percent is not warranted prior to May 27, 2015.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014, as was the case here.  This version of the DSM no longer relies on Global Assessment of Functioning (GAF) scores and thus such evidence will not be considered in evaluating the claim.

The criteria for a 50 percent rating are as follows: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413. 

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

1.  Prior to September 16, 2009

For the period prior to September 16, 2009, the Veteran's PTSD is rated as 50 percent disabling.

Turning to the evidence of record, the Veteran, in a statement received July 1999, related a long history of violent and reckless behavior, including incarceration for theft and several arrests for DIU.  He stated that he had been married six times and, except for short construction projects, had never held a real job.  He reported a propensity to get into fights.

In an April 2001 statement, a lifelong friend of the Veteran related that the Veteran had been in constant trouble since separation from service.  He described the Veteran as emotionally disturbed and very combative, frequently getting into fights.  In a separate April 2001 statement, a different individual stated that he had known the Veteran for around 15 years and that the Veteran had many emotional problems, could not stay in a relationship, always fought, and drank too much.

At a December 2001 VA examination, the Veteran stated that he suffers from intrusive memories and distressing nightmares as a result of traumatic experience in service.  The Veteran stated that, since separation from service, he has not had any close friends due to trust issues.  He added that his six marriages failed due to his difficulties being close to anyone.  He stated that over the years he has acted out his anger through criminal activity, such as theft.  He was incarcerated for these offenses and served additional time for escape from prison.  He stated that he has had numerous arrests and convictions for assault over the years and was in a fight in a bar six months earlier.  He complained of suffering from anger problems toward everyone, chronic sleep disturbance, and low self-esteem.  At the time, he had a girlfriend that he saw once or twice a week.  He also reported hypervigilance with an exaggerated startle response, loss of interest in previously pleasurable activities such as socializing.  On examination, the Veteran complained of suffering from a chronically-irritable mood and he displayed flat affect.  He also admitted to suffering from episodic homicidal and suicidal ideation without a specific plan.  The examiner noted below average insight into the nature and severity of his psychiatric problems.  The Veteran also admitted to visual flashbacks of being beaten in service.  The examiner diagnosed chronic and severe PTSD stemming from traumatic experiences in service.  He described the Veteran as marginally employable given his severe PTSD symptoms.  A GAF score of 40 was assigned, as indicative of major impairment in several areas such as work, social relations, judgment, thinking, and mood.

At a June 2003 Board hearing (on the issue of service connection for PTSD), the Veteran stated that he had a long criminal record for assault.  He related an incident where he attacked nine soldiers and stabbed two of them.  He reported a history of working on small construction jobs and stated that he has problems working with people.  See also November 2008 Board hearing transcript.

VA treatment records received September 2007 show a September 2004 PTSD screening where the Veteran endorsed intrusive memories, feelings of detachment, and hypervigilance within the past month.  

A March 2008 VA examination shows that the Veteran reported generalized anger, stating that if he said how he really felt, the examiner would call 911.  He reported a long history of underemployment, usually losing his various jobs, after three to six month due to his irritable behavior.  For the past five years, he had mostly worked part-time installing garage doors.  He reported earnings of about $9,000 in 2007.  The Veteran was noted as being able to meet his transportation, nutritional, and personal and hygienic needs.  On mental status examination, he endorsed recurrent suicidal ideation.  He also endorsed the following PTSD symptoms: reexperiencing events, avoidance of thoughts about events, memory issues, loss of interest in hobbies and social activities, feelings of detachment, feeling numbness, sleep difficulties, irritability, concentration problems, hyperalertness, and startle response.  The examiner diagnosed chronic mild to moderate PTSD.  The examiner further noted that the Veteran appeared to have ongoing vocational difficulties due to his chronic irritability and pent-up anger and had not been able to maintain a stable relationship with a woman due to these same symptoms.

VA treatment records received November 2008 show treatment for PTSD in mid- to late-2008.  These treatment notes show reports of feeling on guard, extreme watchfulness, discomfort being around crowds, feelings of emotional numbness and detachment from other and his experiences, and efforts to avoid thoughts about past distressing experiences.  VA treatment records received September 2009 show similar symptoms in early- to mid-2009.

Based on the aforementioned evidence, the Board finds that the Veteran meets the criteria for a rating of 70 percent for PTSD prior to September 16, 2009.  In this regard, the Board notes that the evidence supports a finding that the Veteran's PTSD symptoms have resulted in considerable occupational and social impairment, commensurate with that contemplated for a rating of 70 percent.  In particular, the Veteran's PTSD has manifested as suicidal ideation, impaired impulse control, difficulty in adapting to a work setting, and an inability to establish and maintain effective relationships, all of which cause deficiencies in most areas, to include work, social relations, judgment, thinking, and mood.

The Board, however, finds that the record is against a finding of total impairment for this part of the appeal period.  Significantly, there is no indication of deficits in thought and communication rendering him completely impaired socially and occupationally.  Indeed, the Veteran had friends, some of which wrote statements on his behalf in support of his claim.  Overall, the record is against a finding of total impairment.  

2.  From September 16, 2009, to May 26, 2015

For the period from September 16, 2009, to May 26, 2015, the Veteran's PTSD is currently rated as 70 percent disabling.

VA treatment records received March 2010 show mental health treatment in late-2009 and early-2010.  The Veteran reported being less irritable as a result of medication, although mood still had ups and downs.  He had a girlfriend at the time.  He complained of sleep difficulties, memory and concentration issues.  On mental status examination, his thought process was linear with no unusual thought content.

In March 2010, the Veteran submitted a statement dated February 2010 from a former employer in the garage door installation business, where the latter indicated that he no longer used the Veteran's services due to the Veteran's inability to get along with people in charge and his aggressive attitude.  The Veteran also submitted a statement dated September 2009 from a contractor stating that the company had received numerous complaints about the Veteran's verbal demeanor and general conduct while interacting with customers.  As a result, the company informed the Veteran that it now longer wished to engage his services.

In April 2011, the Veteran submitted a formal application for TDIU.  In it, he stated that was unemployable due to his PTSD, reported a history of part-time self-employment as a carpenter until January 2006, when he earned $10,000.

At a June 2011 VA examination, the Veteran reported concentration issues, aggressivity and anger.  The severity of symptoms was described as severe, with symptoms being constant, continuous or ongoing.  The Veteran stated that symptoms resulted in not having friends.  He indicated that he was unable to take directions from a supervisor without starting a fight or quitting the job.  He was not working at the time and reported a 15-year history of intermittent work.  He attributed his underemployment to the effects of his mental condition.  On mental status examination, communication and speech were normal, and there were no delusions or hallucinations.  Obsessive-compulsive behavior was present but it was not severe enough to interfere with routine activities.  Thought processes were appropriate and judgement was not impaired.  With regard to the Veteran's employability, the examiner noted that the Veteran was able to take on small construction-related jobs, but had a long history of inability to take supervision or direction from others, fighting or quitting over even small disagreements.  Furthermore, the examiner opined that the Veteran was not capable of marketing his work as a viable business over a period of time.  Therefore, he was unemployable and his ability to earn income was marginal.  With regard to social functioning, the examiner stated that the Veteran's history indicated successful relationship functioning but only on a short-term basis.  The examiner also indicated that the Veteran had no difficulties with recreation or leisurely pursuits.

At a July 2011 VA examination, the Veteran reported nightmares, flashbacks, irritability, and anger problems.   He also reported decreased interest in pleasurable activities, decreased concentration, avoidance of trauma triggers, including crowds, hypervigilance, increased startle response, and suicidal ideation.  He stated that he still did handyman jobs, including garage door installation, but indicated that he had difficulties working due to his medical conditions.  See also October 2012 VA addendum opinion.  On mental status examination, the Veteran had normal thought process, did not appear to have hallucinations or delusions, was oriented, and affect was appropriate.  The Veteran stated that he had one close friend.  He had a current girlfriend, but reported irritability, anger, and isolation with regard to that relationship.  The examiner noted that the Veteran was still working, but was barely making ends meet.  The examiner deemed the Veteran able to work, especially on his own, and would therefore be able to continue to work in jobs with little or no contact with people or supervision.

In November 2012, the Veteran submitted a statement from a former client, indicating that her family decided not to employ the Veteran any longer. The former client stated that the Veteran caused problems, and had become withdrawn, with increasing anger.  She mentioned the Veteran's long history of getting into fights, adding that his hands were disfigured from fighting.  See also statement received February 2015, from same individual.

In February 2015, the Veteran submitted a statement from a friend, who described himself as a medical researcher and associated professor of medicine.  The author stated that the Veteran stayed home most of the time, had feelings of hostility, exhibited an inflated frightened response, and had a general deadening of responsiveness that could be observed hen he is doing physical/emotional activity.

Based on this evidence, the Board that the record is against a finding of total impairment for this part of the appeal period.  Significantly, there is no indication of deficits in thought and communication rendering him completely impaired socially and occupationally.  In fact, the Veteran has stated that he has one close friend and had a girlfriend during at least one portion of the appeal period.  As such, the record is against a finding of total impairment.  A rating of 100 percent is not warranted.

3.  From May 27, 2015, forward

From May 27, 2015, the Veteran's PTSD is currently rated as 100 percent disabling.  This is the maximum rating provided under Diagnostic Code 9411.  A higher schedular rating is therefore denied as a matter of law.

      4.  Extraschedular Considerations

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has social and occupational impairment as a result of his PTSD.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As a result of this decision, which is granting a rating of 70 percent for PTSD prior to September 16, 2009, the Veteran meets the criteria for consideration of entitlement to TDIU on a schedular basis during the entire appeal period.  The Board notes that he is also service-connected for tinnitus, rated as 10 percent disabling, and, rated as noncompensable, residuals of right ring finger fracture, residual laceration of a left palm scar, appendectomy scar, and bilateral hearing loss.  

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The evidence shows that the Veteran has a high school education and a long history of part-time self-employment as a carpenter, handyman, and construction worker (small projects).  He has reported annual earnings of no more than $10,000.  The evidence also shows that he is incapable of doing work that requires supervision or interaction with others.  Several former clients and employers have submitted statements indicating that they no longer wish to employ the Veteran.

A May 2015 VA examination shows a finding that the Veteran's PTSD results in total occupational and social impairment.  Prior to that, there are conflicting VA opinions regarding the Veteran's employability.  A June 2011 VA examiner opined that the Veteran was unemployable and that his ability to earn income was marginal.  In contrast, a July 2011 VA examiner deemed the Veteran able to work, especially on his own, and opined that he would therefore be able to continue to work in jobs with little or no contact with people or supervision.

Based on the above, the Board finds that the evidence is in relative equipoise as to whether the Veteran's PTSD prevents him from securing or following substantially gainful employment.  While the evidence shows that the Veteran has been able to do some work, such work is clearly marginal.  Moreover, the Veteran's capacity to earn a more-than-marginal living in his line of work (small construction projects) is severely compromised by his service-connected PTSD, which renders him incapable of working with supervision or in contact with people.  While there is some indication that the Veteran is physically able to do construction work, there is no clear indication that the Veteran has the capacity to secure or follow substantially gainful employment in that area.  Rather, the evidence shows that the Veteran's PTSD has manifested in violent and antisocial behavior, which has in turn alienated the Veteran from former employers and clients.  Furthermore, there is no indication that he has training or experience in other areas of endeavor.  

In sum, the Board finds the evidence to be in equipoise with respect to whether the service-connected mental health disability precludes the Veteran from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected mental health disability is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Therefore, entitlement to a TDIU is warranted prior to May 27, 2015.

TDIU since May 27, 2015

As already stated, the Veteran's PTSD is rated as 100 percent disabling from May 27, 2015, forward.  A 100 percent schedular rating is a higher benefit than TDIU; thus, in general, when a 100 percent rating has been granted, a TDIU claim is moot.  This is not universally true, however, as recognized by the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In that case, it was held that where TDIU could be granted based on a disability other than the one rated at 100 percent disabling, there would be no duplicate counting of disabilities for both the TDIU and the schedular total rating to remain in effect.  Here, the Veteran is service-connected for disabilities other than PTSD, but these disabilities have not been shown to render him unemployable.  In fact, all but one of them (tinnitus) are rated as noncompensable.  It is clear from the facts of this particular case that the TDIU is predicated on the disability rated at 100 percent disabling (PTSD).  As such, in this instance the 100 percent schedular award moots the TDIU claim from May 27, 2015, forward.  Accordingly, the claim for TDIU from May 27, 2015, forward, must be dismissed as a matter of law.  Sabonis v. Brown, 6 Vet App 426 (1994).



ORDER

For the period prior to September 16, 2009, a rating of 70 percent for PTSD is granted.

For the period prior to May 27, 2015, a rating of 100 percent for PTSD is denied.


For the period prior to May 27, 2015, entitlement to a TDIU is granted.

The issue of entitlement to a TDIU from May 27, 2015, forward, is dismissed as moot.





______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


